Citation Nr: 1036020	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right knee scars.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.  In September 2007, the Veteran testified at a Travel 
Board hearing that was held at the RO.  

In a March 2007 decision, the Board denied the Veteran's claim.  
The Veteran then changed his representation from Disabled 
American Veterans to a private attorney and appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to a Joint Motion for Remand, an October 2007 
Order of the Court vacated the Board's denial of the Veteran's 
claim and remanded that claim for readjudication in accordance 
with the Joint Motion.  Thereafter, the Veteran changed his 
representation back to Disabled American Veterans.  He then 
received notice that the Veterans Law Judge who had conducted his 
prior hearing was no longer with the Board, and he requested 
another Travel Board hearing.  Accordingly, the Veteran was 
afforded an additional Travel Board hearing, which was conducted 
in June 2010 before the undersigned Veterans Law Judge.  At that 
hearing, he submitted additional evidence accompanied by a waiver 
of RO consideration.

The Board recognizes that the RO characterized the Veteran's 
right knee disabilities as part of the same claim.  Nevertheless, 
the Board observes that the Veteran initially filed separate 
claims for service connection for right knee scars and a right 
knee orthopedic disability (claimed as residuals of a right knee 
injury).  Moreover, the record shows that he has been separately 
diagnosed with scars (anterior nontender, nonkeloid, and 
nonadherent scarring) and an orthopedic disability (degenerative 
joint disease with loss of range of motion) affecting the right 
knee.  Accordingly, the Board finds that his claims of service 
connection for scars and a right knee disability must be 
considered as separate and distinct claims.  Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).

Additionally, the Veteran has indicated that he is currently 
unemployed and receiving disability benefits due to his right 
knee problems.  In light of the actions taken below, the Board 
interprets the Veteran's statements as raising an implicit claim 
of entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).  As 
that claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.

The issue of service connection for a right knee disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has provided competent and credible lay evidence 
of an in-service shrapnel wound injury to his right knee that is 
consistent with the circumstances, conditions, and hardships of 
his combat service in Vietnam.

2.  The preponderance of the evidence is at least in equipoise as 
to whether the Veteran's right knee scars are related to an in-
service shrapnel wound injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor the Veteran, the criteria 
for service connection for right knee scars have been met.  
38 U.S.C.A. §§ 1110, 1154(b); 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's right knee 
scarring, however, is not a disability for which service 
connection may be granted on a presumptive basis. 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of a 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

For injuries alleged to have been incurred in combat, the law 
provides a relaxed evidentiary standard of proof to determine 
service connection.  38 U.S.C.A. § 1154(b) (West 2002); Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in combat, 
such incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).  Satisfactory evidence is credible evidence.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, 
consistent evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2009).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
Veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

The reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service.  Both of those inquiries 
generally require competent medical evidence.  Brock v. Brown, 10 
Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran, in written statements and testimony before the 
Board, contends that the scars on his right knee were incurred 
during active service.  Specifically, he asserts that, while 
stationed in eastern Vietnam near the Cambodian border, he and 
his unit came under an enemy attack involving mortar and hand 
grenades.  During that attack, the Veteran maintains, several 
pieces of shrapnel became lodged in his right knee.  He further 
contends that a field medic performed emergency debridement, but 
was unable to remove all of the shrapnel pieces, and that he was 
left with permanent scars on his right knee.  

The Veteran's service personnel records show that he served in 
Vietnam from January 1966 to January 1967 and was awarded the 
Vietnam Service Medal and the Vietnamese Campaign Medal.  
Additionally, and most significantly, those records show that the 
Veteran received the Combat Infantryman Badge, which is 
indicative of service in combat.  Accordingly, the Board finds 
that the Veteran is entitled to the relaxed evidentiary burden 
provided for combat Veterans.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).

The Veteran's service medical records, including his January 1965 
preinduction, September 1965 induction, and July 1967 separation 
exams, are negative for any complaints or clinical findings of a 
right knee injury or scarring.  However, as noted by the parties 
in the Joint Motion for Remand, the absence of in-service medical 
evidence is not fatal to the Veteran's claim as he is entitled to 
the combat presumption.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  Thus, he may show that an in-
service injury occurred through the submission of satisfactory 
lay evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Here, the Veteran has provided lay statements and testimony 
regarding the incurrence of a shrapnel wound injury to his right 
knee.  Those statements are consistent, both internally and with 
respect to the other evidence of record, and therefore are 
presumed credible.  Caluza v. Brown, 7 Vet. App. 498 (1995) (in 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant).  Therefore, Board finds that the Veteran 
has presented satisfactory lay evidence of an in-service injury, 
which is consistent with the circumstances of his documented 
combat service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).  Moreover, that credible, consistent evidence 
has not been rebutted by any clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).  Accordingly, the Board concludes that the 
Veteran incurred a right knee shrapnel injury while on active 
duty.  The remaining question, therefore, is whether a nexus 
exists between that in-service injury and any current right knee 
scars.

Post-service medical records show that the Veteran underwent a 
March 2007 VA examination in which he described the June 1966 
enemy attack that resulted in a right knee shrapnel wound injury.  
He denied any post-service history of right knee injuries.  
Clinical examination revealed two three-centimeter scars and one 
four-centimeter scar on the anterior region of the Veteran's 
right knee.  The scars were noted to be nontender, nonkeloid, and 
nonadherent in nature.  The VA examiner also diagnosed the 
Veteran with right knee degenerative joint disease, but stated 
that particular orthopedic disability could not be related to his 
in-service shrapnel injury without resorting to speculation.  
Significantly, the VA examiner did not render an opinion with 
respect to the etiology of the Veteran's right knee scars.

The record thereafter shows that the Veteran underwent partial 
right knee replacement surgery in November 2009.  At his 
subsequent Travel Board hearing, he acknowledged the presence of 
a surgical scar, but also demonstrated that he had three other 
scars, which were faint yet still visible, on the interior of the 
right knee.

Based on a careful review of the evidence of record, the Board 
finds that the Veteran has presented competent and credible 
evidence of right knee scarring that is related to his in-service 
shrapnel wound injury and that service connection is therefore 
warranted.

The Board acknowledges that a medical provider has not clinically 
related the Veteran's right knee scars to his period of active 
service.  Nevertheless, the Board observes that in certain 
circumstances lay evidence alone may be sufficient to establish a 
nexus between a current disability and an in-service event or 
injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) 
(holding that VA must consider the competency of lay evidence in 
order to determine if it is sufficient to establish a nexus).

In this case, the Veteran has demonstrated that he currently has 
right knee scars that appear to be significantly older than the 
scar from his recent partial knee replacement surgery.  
Additionally, the Board observes that the Veteran is competent to 
testify that those older right knee scars resulted from his in-
service shrapnel wound injury and that he did not incur any 
subsequent right knee injuries.  Barr v. Nicholson, 21 Vet. App. 
303 (Fed. Cir. 2007) (where a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination that is medical in nature and is 
capable of lay observation).  Moreover, in view of the internal 
consistency of the Veteran's statements, and the lack of any 
conflicting evidence of record, the Board finds the Veteran's 
account of the onset of his right knee scarring to be credible.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, even without a 
probative medical opinion relating the Veteran's current right 
knee scars to his period of active service, the Board finds that 
the evidence supports his claim for service connection.

For the foregoing reasons, the Board concludes that the balance 
of positive and negative evidence is at the very least in 
relative equipoise.  Accordingly, resolving all reasonable doubt 
in favor of the Veteran, the Board finds that service connection 
for right knee scars is warranted. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right knee scars is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim for service connection for a right knee disability.

The Veteran contends that his current right knee orthopedic 
problems resulted from the same in-service shrapnel wound injury 
that produced the right knee scars for which service connection 
has now been established.  The Board is required to consider all 
theories of entitlement raised either by the claimant or by the 
evidence of record as part of the non-adversarial administrative 
adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. 
Cir. 2009).  Accordingly, the Board finds that VA must consider 
whether service connection for a right knee disability is 
warranted both on a direct basis and as secondary to his service-
connected right knee scars.

While the Veteran's service medical records do not show any 
complaints or clinical findings of right knee problems, the Board 
has determined that he incurred a right knee shrapnel injury 
while serving in combat in Vietnam.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).

The Veteran acknowledges that, following the initial debridement 
of his shrapnel wound injury by a field medic, he did not seek 
additional medical treatment for any right knee problems for the 
remainder of active service or for many years following 
separation.  Nevertheless, the Veteran asserts that, after 
leaving the military, he continued to suffer from periodic right 
knee pain and swelling, which he self-treated using over-the-
counter painkillers and cold packs.  Additionally, the Veteran 
contends that, while a fellow service member urged him to get his 
right knee treated through the VA, his desire to forget about the 
military and Vietnam prevented him from seeking treatment until 
2004, when his right leg pain worsened to the point that he 
feared he might have a blood clot.

Post-service medical records show that in October 2004, the 
Veteran was treated by a private physician for complaints of knee 
pain, stiffness, and swelling.  The Veteran reported that his 
symptoms were exacerbated by long road trips and that he was 
uncertain how much longer he could continue to work as a truck 
driver.  Physical examination revealed considerable swelling in 
the right leg with tenderness to palpation over the posterior 
calf and subjective complaints of pain in the hamstrings.  
Additionally, that the private physician noted his account of 
having had shrapnel removed from many areas around his right knee 
in Vietnam.  That physician further opined that any remaining 
shrapnel may have shifted and caused some inflammation throughout 
his right lower extremity.

The Veteran also underwent a contemporaneous ultrasound study, 
which was performed by a different private physician.  That study 
was negative for any evidence of deep vein thrombosis affecting 
the right lower extremity.  However, the soft tissues of that 
extremity were found to be somewhat edematous.  Significantly, 
the Veteran now maintains that the private physician who 
performed the ultrasound told him that he still had pieces of 
shrapnel lodged in his right knee.  However, no specific findings 
of shrapnel were recorded in that physician's report.

The record thereafter shows that the Veteran began seeking VA 
treatment for right knee pain, swelling, and related symptoms.  
He underwent a March 2007 VA joints examination in which he 
complained of chronic right knee pain that had persisted since 
service, but had become especially problematic over the last five 
years.  The Veteran stated that his symptoms were aggravated by 
prolonged standing, walking, and sitting with his knees bent.  He 
also complained of limitation of motion affecting his right knee.  
Additionally, the Veteran reported that his knee problems had 
forced him to quit his job as a truck driver and that he was 
currently in receipt of Social Security Administration disability 
benefits.

On clinical examination, the Veteran displayed a limping gait.  
Range of motion testing revealed slight limitation of extension 
and flexion.  However, no evidence of additional pain, 
fatigability, incoordination, or other functional loss was shown 
on repetitive motion.   X-rays revealed moderate osteoarthrotic 
changes of the medial and patellofemoral joints, but no evidence 
of significant joint effusion.  Nor were there any findings of 
residual shrapnel.

Based on the results of the examination and a review of the 
claims folder, the VA examiner diagnosed the Veteran with 
degenerative joint disease of the right knee with loss of motion.  
Additionally, the VA examiner expressly noted that he found the 
Veteran's account of an in-service shrapnel wound injury to be 
credible.  Nevertheless, that examiner determined that, in the 
absence of any documented in-service evidence of a shrapnel 
injury, he was unable to determine whether such an injury had 
occurred and, thus, could not state without resorting to 
speculation whether the Veteran's current right knee orthopedic 
disability had been caused or aggravated in service.

The record thereafter shows that the Veteran has undergone 
partial right knee replacement surgery and continued to seek 
outpatient treatment for pain and related symptoms associated 
with that joint.  Additionally, the Veteran has told VA medical 
providers that he still has shrapnel in his right leg and his 
statements have been transcribed in his outpatient treatment 
records.   

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for requirement that evidence indicate 
that claimed disability may be associated with in- service 
injuries for purposes of obtaining VA examination).

The Board recognizes that the Veteran has already been afforded a 
VA joints examination with respect to his service connection 
claim.  However, as noted by the parties in the Joint Motion for 
Remand, the VA examiner who conducted that examination did not 
assign sufficient probative weight to the Veteran's lay 
statements regarding an in-service shrapnel wound injury, which, 
for the reasons noted above, are sufficient to show that such an 
injury occurred under the relaxed evidentiary presumption 
afforded to combat Veterans.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  Additionally, the VA examiner 
indicated that he had reviewed the Veteran's claims folder, but 
did not address the October 2004 private physician's report, 
indicating that any residual shrapnel from the Veteran's in-
service injury may have caused or aggravated his current right 
knee symptoms.  Moreover, the Board observes that the VA 
examiner's opinion was inherently speculative in nature and, 
thus, of limited probative value.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain 
v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993) (medical opinion expressed in terms of may also implies 
may or may not and is too speculative to establish medical 
nexus); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement 
framed in terms such as could have been is not probative).  Where 
a physician is unable to provide a definite casual connection, 
the opinion on the issue constitutes what may be characterized as 
non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993). 

Additionally, the Board acknowledges that the October 2004 
private physician's report indicates that the Veteran's current 
right knee orthopedic problems may be related to his in-service 
shrapnel injury to the extent that any remaining shrapnel may 
have shifted and caused some inflammation throughout his right 
lower extremity.  However, as with the VA examiner's opinion, the 
private physician's determination is inherently speculative in 
nature and, thus, of limited probative value.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

The Board observes that both the October 2004 private physician 
and subsequent VA treating providers have noted the Veteran's 
account of having shrapnel in his right lower extremity.  
However, those transcribed statements from the Veteran are 
tantamount to information recorded by a medical examiner, 
unenhanced by additional medical comment by that examiner.  
Therefore, those statements do not constitute competent evidence 
sufficient to grant the Veteran's claim.  Bare transcription of 
lay history is not transformed into 'competent medical evidence' 
merely because the transcriber happens to be a medical 
professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); 
LeShore v. Brown, 8 Vet. App. 406 (1995)

The Board is also mindful of the Veteran's statements that he was 
told by the private physician who performed his October 2004 
ultrasound that he had shrapnel lodged in his right knee.  
However, while the Veteran is competent to report having been 
told of such a condition, the Board considers it significant that 
neither the October 2004 ultrasound report nor any other 
competent medical evidence of record indicates that he currently 
has shrapnel in his right knee.  Moreover, even assuming that the 
Veteran does have shrapnel in his knee, no medical provider has 
yet provided an opinion that relates any current right knee 
disability to his in-service shrapnel wound injury, or to any 
other aspect of his military service.  The Veteran himself is not 
competent to provide such an opinion regarding etiology.  Thus, 
his lay assertions, standing alone, are not competent or 
sufficient to establish service connection for a right knee 
orthopedic disability.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Nevertheless, in light of the evidence 
suggesting a nexus between the Veteran's current right knee 
problems and his in-service shrapnel wound injury, the Board 
finds that a remand for an VA etiological examination and 
opinion, with a review of the claims folder, is necessary with 
respect to his claim.  38 C.F.R. § 3.159(c)(4) (2009); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

A remand is also warranted to obtain outstanding Social Security 
Administration (SSA) medical records.  The Veteran reported at 
his March 2007 VA examination and June 2010 Travel Board hearing 
that he had stopped working as a truck driver due to his knee 
problems.  Additionally, a VA outpatient treatment record dated 
in September 2009 indicates that the Veteran is currently 
unemployed and receiving disability income.  However, no decision 
granting a claim for SSA disability benefits, nor any records 
associated with such a claim, have yet been associated with his 
claims folder.  Because any decision granting SSA disability 
benefits and the medical records upon which that award is 
predicated are relevant to the Veteran's claim, efforts to obtain 
those records should be made on remand.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 413 
(1991).

Finally, the record shows that, as of July 2010, the Veteran was 
receiving ongoing treatment for his right knee at the VA Medical 
Center in Fargo, North Dakota.  However, no VA medical records 
dated since that time have been associated with his claims 
folder.  Because it appears there may be outstanding VA medical 
records that may contain information pertinent to the Veteran's 
claims, those records are also relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder 
all medical records from the VA Medical Center in 
Fargo, North Dakota, dated from July 2010 to the 
present.

2.  Obtain and associate with claims folder the 
Veteran's Social Security Administration records.

3.  After the above development has been 
completed, schedule the Veteran for a VA 
examination to assess the etiology of any current 
right knee disability, to specifically include 
degenerative joint disease with loss of range of 
motion.  The examiner should review the claims 
folder and should note that review in the report.  
The examiner should provide a rationale for any 
opinion expressed and reconcile that opinion with 
all pertinent evidence of record, including the 
Veteran's competent and credible account of a 
right knee shrapnel wound injury incurred during 
his period of combat service in Vietnam, his 
post-service treatment for right knee pain and 
swelling, and his current diagnosis of right knee 
degenerative joint disease with loss of range of 
motion.  The VA examiner should also consider the 
October 2004 private physician's report, 
indicating that any shrapnel remaining in the 
Veteran's right knee may have contributed to his 
current right leg problems, the October 2004 
ultrasound report showing edematous changes in 
the soft tissues of the lower right extremity, 
and the Veteran's subsequent statements that the 
physician who performed the ultrasound told him 
he had shrapnel in his right knee.  Additionally, 
the VA examiner should consider the March 2007 VA 
examination report, indicating that the Veteran's 
current right knee disability could not be 
related to his service without resorting to 
speculation, and the subsequent VA medical 
records showing that the Veteran has undergone 
partial right knee replacement surgery and 
continues to experience right knee problems, 
which he attributes to his combat injury.  
Finally, the VA examiner should acknowledge and 
discuss any reports of a continuity of right knee 
symptomatology since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  Specifically, 
the VA examiner's opinion should address the 
following:

a)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current right knee disability, to 
include degenerative joint disease with 
loss of range of motion, is due to or the 
result of the June 1966 shrapnel wound 
injury that the Veteran incurred while 
serving in combat in Vietnam. 

b)  State whether it is as likely as not 
(50 percent probability or greater) that 
any current right knee disability is 
related to the Veteran's service-connected 
right knee scars or to any other aspect of 
his active service.

4.  Then, readjudicate the claim remaining on 
appeal.  If the decision remains adverse to the 
appellant, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009). 



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


